Citation Nr: 1824424	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the low back.

3.  Entitlement to a rating in excess of 30 percent for iatrogenic hypothyroidism.

4.  Entitlement to an effective date prior to May 24, 2011 for a 30 percent rating for iatrogenic hypothyroidism.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1993.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and October 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO).  

In August 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, she submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the earlier effective date claim.  The remaining claims are addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  The October 1993 rating decision assigning a 10 percent rating for thyroidism is final. 

2.  The Veteran filed a claim for increase for her iatrogenic hypothyroidism on May 24, 2011, her hypothyroidism did not increase in severity within the year prior to May 24, 2011, and VA treatment records do not show that an informal claim for increase existed prior to May 24, 2011.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision granting service connection for iatrogenic hypothyroidism and assigning an initial 10 percent rating is final.  38 U.S.C. § 7105 (1988); 38 C.F.R. §§ 20.302, 20.1103 (1993).

2.  The criteria for an effective date prior to May 24, 2011, for the award of a 30 percent rating for iatrogenic hypothyroidism have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. §§ 3.155, 3.157 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

The effective date of an award is the date after separation from service or date entitlement arose, whichever is later, for claims filed within one year of separation; or the date the claim was received by VA or the date entitlement arose, whichever is later, for claims filed more than one year after separation from service.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  "[A]n increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  If the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. §5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o)(1); VAOPGCPREC 12-98 (1998). 

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claims were filed.

Additionally, prior to March 24, 2015, according to 38 C.F.R. § 3.157(b), once a claim for compensation was allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital would be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

Analysis

The Veteran is claiming an effective date prior to May 24, 2011 for the award of her 30 percent rating iatrogenic hypothyroidism.  She contends that this is arbitrary date and that the same symptoms were present in the 1980's

By way of background, service connection for iatrogenic hypothyroidism was initially granted in an October 1993 rating decision effective February 26, 1993 (the day after separation from service) and an initial 10 percent rating was assigned.  In March 1993, the Veteran filed a notice of disagreement (NOD) with the rating assigned and a statement of the case (SOC) was issued in August 1994 to her then current mailing address.  The Veteran did not perfect an appeal as to the denial of entitlement to a higher rating, and the denial became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Nothing further was received regarding the rating for her iatrogenic hypothyroidism rating until May 24, 2011, when she contacted VA by telephone and stated that she was filing a claim for increase for that disability.  This correspondence represents an informal claim for increase under the prior version of 38 C.F.R. § 3.155.  See Brokowski, 23 Vet. App. at 84.

The Board finds that an effective date is not warranted earlier than the date of the claim for increase-May 24, 2011.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  As to the possible one-year look back period, the Veteran is not contending that an increase in her disability occurred in the year before she filed the claim.  Rather, she contends that the same symptoms were apparent in the 1980's and is implying that the disability was improperly rated in 1993.  Thus, an earlier effective date is not available under 38 C.F.R. § 3.400(o)(2).  See 38 U.S.C. § 5110(b)(2); Gaston, 605 F.3d at 984.  

While a VA treatment record from December 2003 notes constipation, no mental sluggishness was reported.  Further, this was the only time constipation was reported and, it does not represent an increase in the severity of her thyroid disability.  Thus, there is no indication in the VA treatment records that an increase in severity occurred prior to May 24, 2011, representing a claim for increase under the prior provisions of 38 C.F.R. § 3.157.

In sum, the preponderance of the evidence is against an effective date earlier than May 24, 2011 for the award of a 30 percent rating for iatrogenic hypothyroidism.  This is so based on the finality of the prior decision, no factually ascertainable increase within in the year prior to the claim, and no earlier filed claim for increase, including an informal claim or one based on a VA treatment record.  Thus, the benefit-of-the-doubt doctrine is not applicable and an earlier effective date is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As stated at the August 2017 Board hearing, the Veteran should file with the RO a request alleging clear and unmistakable error (CUE) in the October 1993 rating decision if she believes that she is entitled to a higher rating back to 1993 based on this type of error.  The Board does not have jurisdiction to address such an issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).


ORDER

An effective date prior to May 24, 2011 for the award of a 30 percent rating for iatrogenic hypothyroidism is denied.


REMAND

PTSD

The Board will first address the procedural posture of the PTSD claim.  The Veteran initially filed a claim of service connection for PTSD in August 2005.  The claim was denied in a February 2006 rating decision.  The Veteran filed an NOD with the denial and an SOC was issued and mailed to the Veteran on June 26, 2008.  Her substantive appeal to the Board is dated August 28, 2008 and was received by VA on September 9, 2008.  To appeal to the Board, a veteran's substantive appeal must be received by VA within 60 days from the day the RO mailed the SOC (if not within a year of the rating decision in question).  See 38 C.F.R. § 20.302(b).

A cursory view shows that the Veteran's substantive appeal to the Board was untimely because it was received by VA 75 days after the RO mailed to SOC.  However, accompanying the Veteran's substantive appeal is a statement noting that both her name and address had changed and that this change was in "the system" for more than a year.  The Veteran's address listed on the substantive appeal is different than the address to which the June 2006 SOC was mailed.  Notably, this "new" address appears on a December 2007 standard form letter from VA to the Veteran regarding an annual cost-of-living increase of VA benefits.  The fact that the December 2007 letter and the September 2008 substantive appeal have the same "new" address is supportive of the Veteran's remark that her address had indeed been changed in "the system."

Based on the above information, the Board finds that the presumption of regularity as to the mailing of the June 2006 SOC is rebutted by clear evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While the September 2006 substantive appeal was untimely as to the date the SOC was mailed, the untimeliness can be explained by some amount of time period of non-receipt due to mailing the SOC to an old and incorrect address that had been updated in VA's system.  In view of the circumstances of this particular case, the Board finds that the February 2006 rating decision is the proper decision on appeal, and new and material evidence is not required to reopen the claim as it is already a pending appeal.

As to the PTSD claim itself, the Veteran has credibly reported an MST in July/August 1976 by an Army recruiter.  In addition to her statements, a March 2011 VA examiner provided a diagnosis of PTSD linking the disorder to the MST.  This further supports the occurrence of the MST.  See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

The MST underlying the PTSD diagnosis occurred prior the Veteran's active service period, which began in February 1977.  However, at the August 2017 Board hearing, the Veteran and her representative contend that she was in the Delayed Entry Program (DEP) and this should constitute an in-service MST stressor for purposes of establishing service connection.

The Board notes that "service connection connotes may factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces."  38 C.F.R. § 3.303(a).  This definition of service connection raises the question of whether "coincident with service in the Armed Forces" encompasses a future soldier in the DEP, when conferring with a recruiter at a recruiting station and being injured. 

Currently, the DEP is a "program in which Soldiers may enlist and are assigned to a United States Army Reserve Control Group until they enlist in the Regular Army."  32 C.F.R. § 571.1(c)(7).  Unless ordered sooner, a person in the DEP shall, within 365 days of enlistment into the DEP, be discharged from the reserve component in which enlisted and immediately be enlisted in the regular component of an armed force.  10 U.S.C. § 513(b)(1).  During this time, the individual shall be in the Ready Reserve of the branch in which enlistment into active duty is sought.  10 U.S.C. § 513(b)(4).  Information found online indicates that those in the DEP are expected, at least at present, to maintain weekly contact with their recruiter, attend meetings and classes set up by the recruiter, and participate in physical conditioning.

VA compensates for disability resulting from injury occurring during inactive duty training (INACDUTRA).  INACDUTRA is defined in relevant part as "[d]uty (other than full-time duty) prescribed for Reserves . . . by the Secretary concerned under 37 U.S.C. § 206 or any other provision of law."  38 C.F.R. § 3.6(d)(1).  

Because the Veteran entered active duty in February 1977, the Board notes 38 C.F.R. § 3.12a is unhelpful in this case as it states only that a person in the DEP who entered active duty after September 7, 1980 shall be considered to have enlisted on the date the person entered active duty.  38 C.F.R. § 3.12a(c)(1).  In fact, this connotes ambiguity as to the date of enlistment for those who entered service prior to September 7, 1980 and that the date of enlistment should be some date prior to the date on which the person entered into active duty.

Therefore, the Board will remand this claim so that the RO can inquire with the proper authority as to whether the U.S. Army would consider that the Veteran was on duty prescribed for the Reserved by the Secretary concerned under any provision of law.  See 38 C.F.R. § 3.203(a); see also Spencer v. West, 13 Vet. App. 376, 380 (2000) (stating that VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").

The Board also finds a remand of the PTSD claim would allow for the Veteran to provide information regarding any additional assaults/MST to which she referred at the August 2017 Board hearing.  A VA examination should be scheduled in connection with the PTSD claim to address whether a PTSD diagnosis can be made with regard to any in-service stressor aside from the 1976 stressor as they would be clearly during her period of active service.

Low Back

A new examination of the Veteran's low back disability is needed for three reasons.  First, she testified at the August 2017 Board hearing that she now wears a back brace and take prescription pain medications.  The General Rating Formula for Disease and Injuries of the Spine provides for a 20 percent rating if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.  At her August 2011 VA contract examination, the examiner reported that she did not need assistive devices or have an abnormal gate, though she did have muscle spasms.  Because she now uses a back brace, but the evidence does not reveal the reason why, and thereby a higher rating is potentially implicated, the Board finds that a new examination is necessary to explore this change.

Second, the Veteran reported taking medication for her low back throughout the claims period.  At the August 2011 examination, she reported taking Motrin and Aleve and that she could function with medication.  She has also indicated more recently that she is taking prescription medication for her back disability.  However, VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  Therefore, an opinion is needed as to the severity of the Veteran's low back disability without medication, to include, if possible, estimated range of motion.  Any opinion given should be supported by a rationale.  A rationale should still be given if the examiner finds that it is not possible to so opine without resort to mere speculation.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Third, an April 2014 treatment record notes numbness and tingling in the left leg in possible relation to the Veteran's low back disability.  VA is to rate separately all objective neurological manifestations related to a spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine note (1).  Often, in conjunction with claims for ratings of the lumbar spine, this includes radicular symptoms to the lower extremities.  Therefore, the appropriate examination should be conducted to determine whether there are associated objective neurologic abnormalities.

Iatrogenic Hypothyroidism

The Veteran also contends that a higher rating is warranted for her iatrogenic hypothyroidism.  The evidence demonstrates that the Veteran has several medical conditions which could be producing the claimed manifestations, including diabetes mellitus, type II with renal manifestations.  Additionally, a VA examination has not been conducted on the matter since September 2011 and the Veteran submitted a private disability benefits questionnaire (DBQ) in August 2017.  The Board finds that a VA examination is warranted to assess the current severity of the iatrogenic hypothyroidism, including which symptoms are attributable to this specific condition.

The Board notes that VA has recently amended the Rating Schedule for evaluating the endocrine system, including hypothyroidism.  Effective December 10, 2017, the rating criteria for evaluating hypothyroidism under Diagnostic Code (DC) 7903 were changed.  See 82 Fed. Reg. 50802 (Nov. 2, 2017).  On remand, both sets of rating criteria should be considered with application of the most beneficial, but with consideration of the new rating criteria not before the effective date of December 10, 2017.  See Kuzma v. Prinicpi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, these issues are REMANDED for the following actions: 

1.  Ask the Veteran to provide additional information regarding the assaults (other than the July/August 1976 MST).

2.  After receiving a response from the Veteran, undertake the appropriate development to verify her claimed PTSD stressors, to include scheduling a VA examination to determine whether an appropriate medical or mental health professional determines that an in-service personal assault/MST (other than the July/August 1976 MST) occurred.  That is, an examiner should address whether the Veteran meets the criteria for a PTSD diagnosis based on a different stressor than found by the March 2011 VA examiner.

3.  After completing the above, if service connection for PTSD is not granted, inquire with the U.S. Army, or other appropriate authority, as to whether the Veteran was serving on duty prescribed for Reserves by the Secretary concerned pursuant to any provision of law when, during her tenure in the DEP, she experienced the July/August 1976 MST at the recruiting office.

4.  Afford the Veteran an examination to assess the severity of her DDD of the low back and any related radicular symptoms.

In doing so, the examiner should opine as to the nature and severity of the Veteran's symptoms of her DDD of the low back if she did not rely on medication to relieve pain, and when during a flare-up.  This should include, if possible, estimated range of motion measurements.  

If this cannot be done, it should be explained why.

5.  Afford the Veteran an examination to assess the severity of her iatrogenic hypothyroidism.

If possible, the examiner is to distinguish between those symptoms related to her iatrogenic hypothyroidism and those related to other, nonservice-connected conditions, including diabetes mellitus and complications thereof.  

A rationale should be provided for any opinion rendered.

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  In addressing the iatrogenic hypothyroidism rating, consideration should be given to the rating criteria of DC 7903 in effect prior to December 10, 2017, and to both the old and new rating criteria since then.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


